DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ramyar Farid on July 22, 2022.

The application has been amended as follows: 

Claim 1
A multilayer ceramic capacitor comprising:
a ceramic body including dielectric layers and having first and second surfaces opposing each other, third and fourth surfaces connecting the first and second surfaces, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other;
a plurality of internal electrodes disposed in the ceramic body, exposed to the first and second surfaces, and each having one end exposed to the third or fourth surface; and
a first side margin portion and a second side margin portion disposed on end portions of the internal electrodes exposed to the first and second surfaces, respectively,
wherein the ceramic body includes an active portion including the plurality of internal electrodes disposed to face each other with each of the dielectric layers interposed therebetween in a thickness direction and forming capacitance, and cover portions disposed on upper and lower surfaces of the active portion,
each of the cover portions is divided into a first region adjacent to an outer surface of the ceramic body and a second region adjacent to an internal electrode disposed in an outermost portion of the ceramic body among the plurality of internal electrodes, the first regions of the cover portions are respectively disposed on the second regions of the cover portions in the thickness direction, 
contents of magnesium (Mg) contained in the second regions of the cover portions are larger than contents of magnesium (Mg) contained in the first regions of the cover portions, the contents of magnesium (Mg) in the first and second regions of the cover portions being greater than zero, and
side surfaces of the first and second regions of the cover portions are coplanar with the first and second surfaces of the ceramic body, respectively.

Claim 5
The multilayer ceramic capacitor of claim 1, wherein a thickness of each of the dielectric layers is 0.4 μm or less.

Claim 6
The multilayer ceramic capacitor of claim 1, wherein an average thickness of the first and second side margin portions is 2 μm or more to 10 μm or less.

Claim 7
The multilayer ceramic capacitor of claim 1, wherein each of the cover portions has a thickness of 20 μm or less.

Claim 8
A method of manufacturing a multilayer ceramic capacitor, the method comprising:
preparing a first ceramic green sheet on which a plurality of first internal electrode patterns are disposed to have a predetermined interval therebetween and a second ceramic green sheet on which a plurality of second internal electrode patterns are disposed to have a predetermined interval therebetween;
forming a ceramic green sheet laminate by stacking the first and second ceramic green sheets so that the plurality of first and second internal electrode patterns are alternated with each other;
cutting the ceramic green sheet laminate to have side surfaces to which distal ends of the plurality of first and second internal electrode patterns are exposed in a width direction;
forming a first side margin portion and a second side margin portion on the side surfaces of the ceramic green sheet laminate to which the distal ends of the plurality of first and second internal electrode patterns are exposed; and 
preparing a ceramic body including dielectric layers and first and second internal electrodes by sintering the cut ceramic green sheet laminate,
wherein the ceramic body includes an active portion including the first and second internal electrodes disposed to face each other with each of the dielectric layers interposed therebetween in a thickness direction and forming capacitance, and cover portions disposed on upper and lower surfaces of the active portion,
each of the cover portions is divided into a first region adjacent to an outer surface of the ceramic body and a second region adjacent to an internal electrode disposed in an outermost portion of the ceramic body among the first and second internal electrodes, the first regions of the cover portions are respectively disposed on the second regions of the cover portions in the thickness direction, 
contents of magnesium (Mg) contained in the second regions of the cover portions are larger than contents of magnesium (Mg) contained in the first regions of the cover portions, the contents of magnesium (Mg) in the first and second regions of the cover portions being greater than zero, and
side surfaces of the first and second regions of the cover portions are coplanar with the first and second surfaces of the ceramic body, respectively.



Claim 10
The method of claim 8, wherein a thickness of the first and second ceramic green sheets is 0.6 μm or less and a thickness of the first and second internal electrode patterns is 0.5 μm or less.

Claim 14
The method of claim 8, wherein an average thickness of the first and second side margin portions is 2 μm or more to 10 μm or less.

Claim 19
The multilayer ceramic capacitor of claim 16, wherein a thickness of each of the dielectric layers is 0.4 μm or less.

Claim 20
The multilayer ceramic capacitor of claim 16, wherein a width of the first regions of the first and second side margin portions is 12 μm or less and a width of the second regions thereof is 3 μm or less.

Claim 21
The multilayer ceramic capacitor of claim 1, wherein ta thickness of each of the plurality of internal electrodes is 0.4 μm or less.

Claim 22
The method of claim 8, wherein a thickness of each of the plurality of internal electrodes is 0.4 μm or less.
Claim 23
The multilayer ceramic capacitor of claim 16, wherein a thickness of each of the plurality of internal electrodes is 0.4 μm or less.

Claim 24
The multilayer ceramic capacitor of claim 5, wherein a thickness of each of the plurality of internal electrodes is 0.4 μm or less.

Claim 25
The multilayer ceramic capacitor of claim 2, wherein a thickness of each of the dielectric layers is 0.4 μm or less.

Claim 26
The multilayer ceramic capacitor of claim 19, wherein a thickness of each of the plurality of internal electrodes is 0.4 μm or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor having alternately laminated internal electrodes and dielectric layers that provide for an active portion of the device body. Cover portions are disposed on the top and bottom surfaces of the active portion. Each cover portion is divided into a first region adjacent to an outer surface of the component body and a second region adjacent to the outermost internal electrode of the active portion. The contents of magnesium in the second region are greater than the contents of magnesium in the first region of the cover portions, and each region has a magnesium concentration greater than zero. 
The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor having alternately laminated internal electrodes and dielectric layers in the thickness direction that provide for an active portion of the device body. Margin portions are provided on each end portion of the internal electrodes in the width-wise direction. Each margin portion is divided into a first region that is adjacent to an outer surface of the component body and a second region that is adjacent to the internal electrodes. Contents of magnesium in the second region of the margin portions are greater than contents of magnesium in the first region of the margin portions. The contents of magnesium contained in the second regions of the margin portion is 10 moles to 30 moles based on titanium contained in the margin portions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda (US Patent 9,831,036)			Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848